Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lawrence Verline Wilder, Sr., appeals the district court’s order denying his Fed. R.Civ.P. 60(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm. Wilder’s request for rehearing and motion for appointment of counsel are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.